DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-32 is the inclusion of the limitations of, as claimed in the combination:
determination unit configured to determine whether to change the reference characteristic value of the printing medium type associated with the input based on the measurement result of the printing medium and the printing medium type associated with the input information; and 
a change unit configured to change the reference characteristic value of the printing medium type, wherein, when the determination unit determines to change the reference characteristic value of the printing medium type associated with the input information, the change unit, changes the reference characteristic value of the printing medium type associated with the input information based on the measurement result of the printing medium.
The primary reason for the allowance of claim 33 is the inclusion of the step of, as claimed in the combination:

The primary reason for the allowance of claim 34 is the inclusion of the method of, as claimed in the combination:
determining whether to change the reference characteristic value of the printing medium type based on the measurement result and the printing medium type associated with the information input in determining the printing medium type.
US 20040113963 A1 to Tsujimoto does not disclose a determination unit configured to determine whether to change the reference characteristic value. Tsujimoto also does not disclose that the determination unit determines to change the reference characteristic value of the printing medium type based on the measurement result of the printing medium. In Tsujimoto, the operator determines that a correction is required (S903) and presses the button to initiate a data correction. The medium type is detected and displayed. The user makes a correction by selecting a medium type. A modification is made such that the sensed reference values now point to the medium type selected by the user. 
The claimed invention reduces a burden on the user by determining whether to change the values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896